Proceeding pursuant to CPLR article 78 in the nature of mandamus to compel the respondents to correct their records concerning the petitioner’s time served and to release him to parole supervision.
Adjudged that the proceeding is dismissed, without costs or disbursements.
A proceeding against these respondents, the New York State Department of Correctional Services Central Office and the New York State Division of Parole, does not lie in the first *667instance in this Court. Since this Court lacks original subject matter jurisdiction, the proceeding must be dismissed (see, CPLR 7804 [b]; 506 [b]; Matter of Nolan v Lungen, 61 NY2d 788). Rosenblatt, J. P., Copertino, Pizzuto, Krausman and Florio, JJ., concur.